MEMORANDUM**
Defendant Rodney Van Hayes appeals the district court’s denial of a 28 U.S.C. § 2255 motion challenging his conviction, after a jury trial, for violation of 18 U.S.C. § 922(g)(1), felon in possession of a firearm. The question certified for review is whether the government introduced sufficient evidence to corroborate Hayes’ confession to possessing a firearm.
Introduction of the firearm found under the mattress that Hayes slept on several nights a week, in the house that he had rented with others for five or six years, provided independent, corroborating evidence “that the criminal conduct at the core of the offense ... occurred.” United States v. Lopez-Alvarez, 970 F.2d 583, 592 (9th Cir.1992) (describing the first prong of the requirement of Opper v. United States, 348 U.S. 84, 89, 75 S.Ct. 158, 99 L.Ed. 101 (1954), that independent evidence corroborate a confession). The presence of the gun in Hayes’ bedroom, along with his knowledge of the gun’s characteristics, provided independent corroboration of Hayes’ confession to possessing the firearm. See id. (holding that, under the second prong of the corroboration requirement, the government “must introduce independent evidence tending to establish the trustworthiness of the admission[]”). Hayes concedes that he is a felon.
*293Therefore, the district court properly denied the motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.